Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 
In regards to claim 1, applicant argues Morisaki is completely silent regarding the setting of any threshold value based on acquired geographical information in consideration of a condition "when the control unit predicts that a state of the electric capacitor becomes a fully charged state during the regenerative operation of the second rotating electric machine in a case that all regenerative power generated until the hybrid vehicle goes down a target downhill road, which is one of downhill roads on which the hybrid vehicle is scheduled to travel, is charged to the electric capacitor.” However, Morisaki teaches when the charging power is predicted to increase, the target state of charge is decreased in a preceding traveling section such that there is sufficient vacant capacity, where the predicted charge is based on the predicted traveling situation (Col 10 lines 4-17). Having sufficient vacant capacity includes a prediction of becoming fully charged at some point during the downhill operation. If the electrical storage device was not fully charged or predicted to be fully charged, it would have vacant capacity, and would not need to adjust the state of charge. The traveling situation may include assessments of the gradient of the road (Col 9 lines 45-50), which is an indication of the slope of the road and how quickly it goes downhill. This is adjusting the current state of charge of the electricity storage device, based on a prediction of the charge in a downhill road the vehicle plans to travel on, in which all of the power could reasonably be charged to the electric device. Further, by adjusting this state of charge, the electrical storage device must be allowed to discharge when above a controlled threshold state of charge value. 
In regards to claims 2, 4, 5, and 8, applicant argues claims are patentably distinguished over Morisaki for the above reasons and the additionally cited claims. These arguments are found unpersuasive for the reasons as stated above and in the first office action.
In regards to claims 3, 7, 9, and 10, applicant argues “the claimed elements are more than a predictable variation of Morisaki in view of Ogawa, prima facie obviousness under 35 U.S.C. 103 cannot be established” and that Ogawa fails to remedy the deficiencies of Morisaki as explained above. However, a prima facie case of obviousness was laid out in the first office action to which the applicant has not provided evidence against and the deficiencies of Morisaki have been responded to above. As such, applicant’s arguments against claims 3, 7, 9, and 10 are unpersuasive.
In regards to claim 6, applicant argues “the claimed elements are more than a predictable variation of Morisaki in view of Schwarz, prima facie obviousness under 35 U.S.C. 103 cannot be established” and that Schwarz fails to remedy the deficiencies of Morisaki as explained above. However, a prima facie case of obviousness was laid out in the first office action to which the applicant has not provided evidence against and the deficiencies of Morisaki have been responded to above. As such, applicant’s arguments against claim 6 are unpersuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 102(a) as being anticipated by Morisaki (US 10246075).
 In regards to claim 1, Morisaki teaches a hybrid vehicle comprising: (Col 3 line 65, a hybrid vehicle 100)
an internal combustion engine; (Col 4 line 4, the engine 2 is an internal combustion engine.)
a first rotating electric machine configured to generate electricity by a power of the internal combustion engine; (Col 4 line 12, the hybrid vehicle includes motor generators 6, 10. Lines 16-18, motor generator 6 is used as an electric power generator driven by the engine.)
an electric capacitor configured to be charged and discharged; (Col 4 lines 43-44, a large capacity capacitor may be used as the electricity storage device 16) and 
a second rotating electric machine which is connected to a drive wheel, the second rotating electric machine configured to be driven by power supply from at least one of the electric capacitor and the first rotating electric machine; (Col 4 line 12, the hybrid vehicle includes motor generators 6, 10. Lines 20-21, motor generator 10 serves mainly as an electric machine to drive the driving shaft 12. Col 5 lines 4-6, each of the motor generators can be operated to output torque when receiving power from the electricity storage device 16.)
a geographical information acquisition unit configured to acquire geographical information including a road on which the hybrid vehicle is scheduled to travel; (Col 6 lines 27-31, navigation system 28 acquires self-position information and road map information) and 
a control unit configured to control a charging operation for charging the electric capacitor with power generated during a regenerative operation of the second rotating electric machine or an electricity waste operation for consuming the power by the hybrid vehicle, wherein: (Col 5 lines 1-10, 
the control unit sets a threshold value based on the geographical information acquired by the geographical information acquisition unit when the control unit predicts that a state of the electric capacitor becomes a fully charged state during the regenerative operation of the second rotating electric machine in a case that all regenerative power generated until the hybrid vehicle goes down a target downhill road, which is one of downhill roads on which the hybrid vehicle is scheduled to travel, is charged to the electric capacitor; (Col 10 lines 4-17, when charging power is predicted to increase, the target SOC is decreased in a preceding traveling section such that there is sufficient vacant capacity. This means that the target SOC at which the electricity storage device can discharge above, is set such that the storage device has sufficient vacant capacity. The predicted charging power is based off of the predicted traveling situation. Col 9 lines 45-50, the predicted traveling situation includes road gradient information, traffic congestion, and key positions and is based on route information. Col 5 lines 7-10, each motor generator may operate to provide power to the electricity storage device, it can be reasonably interpreted that all, some, or none of the power from the second motor generator 10 is provided to the electricity storage device as this prior art is silent as to how much it generates. This is setting the threshold value based on the geographical information predicting the state of the electric capacitor.)
the control unit starts the electricity waste operation when the remaining capacity of the electric capacitor becomes equal to or greater than the threshold value during the regenerative operation of the second rotating electric machine; (Col 12 lines 28-40, ECU 26 determines if the state of charge (SOC) has exceeded the target state of charge. If the target SOC has been exceeded, discharging of the electricity storage devices 16 is calculated. The target SOC is a threshold value.) and 


In regards to claim 2, Morisaki teaches the hybrid vehicle according to Claim 1, wherein
the control unit lowers the threshold value when the control unit predicts that a state of the electric capacitor becomes a fully charged state during the regenerative operation of the second rotating electric machine in a case that all electric power generated during the regenerative operation of the second rotating electric machine is charged to the electric capacitor, based on the geographical information. (Col 10 lines 4-17, when charging power is predicted to increase, the target SOC is decreased in a preceding traveling section such that there is sufficient vacant capacity. This means that the target SOC at which the electricity storage device can discharge above, is lowered such that the storage device has sufficient vacant capacity. The predicted charging power is based off of the predicted traveling situation. Col 9 lines 45-50, the predicted traveling situation includes road gradient information. Col 5 lines 7-10, each motor generator may operate to provide power to the electricity storage device, it can be reasonably interpreted that all, some, or none of the power from the second motor generator 10 is provided to the electricity storage device as this prior art is silent as to how much it generates.)

In regards to claim 4, Morisaki teaches the hybrid vehicle according to Claim 1, wherein 
the control unit sets the threshold value to be lower, as a traveling speed of the hybrid vehicle during the regenerative operation of the second rotating electric machine is higher. (Col 9 lines 45-50, 

In regards to claim 5, Morisaki teaches the hybrid vehicle according to Claim 1, wherein: 
the control unit predicts whether or not a state of the electric capacitor becomes a fully charged state during the regenerative operation of the second rotating electric machine based on: a predicted change amount of potential energy of the hybrid vehicle based on the geographical information; and a remaining capacity of the electric capacitor; (Col 10 lines 4-17, when charging power is predicted to increase, the target SOC is decreased in a preceding traveling section such that there is sufficient vacant capacity. Col 9 lines 45-50, the target SOC determinations use information predicting the traveling situation, including gradient, which is a difference in height of the road, which is known in the art to be closely related to potential energy.) and 
the control unit sets the threshold to be lower, as the regenerative electric power amount of the second rotating electric machine generated per unit time is larger, when the control unit predicts that the state of the electric capacitor becomes the fully charged state, and the control unit lowers the threshold value. (Col 10 lines 4-17, ECU schedules target SOC of electricity storage device based on predicted charging and discharging. This means that when the regenerative power is high, it must lower the threshold more. Col 5 lines 25-30, second motor generator 10 can drive the vehicle alone, which may be an example of a large electric power.)

In regards to claim 8, Morisaki teaches the hybrid vehicle according to Claim 1, wherein 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki in view of Ogawa (US 9969271)
In regards to claim 3, Morisaki teaches the hybrid vehicle according to Claim 1, wherein: 
the control unit predicts whether or not a state of the electric capacitor becomes a fully charged state during the regenerative operation of the second rotating electric machine based on: the geographical information; and a remaining capacity of the electric capacitor; (Col 10 lines 4-17, when charging power is predicted to increase, the target SOC is decreased in a preceding traveling section such that there is sufficient vacant capacity. Col 9 lines 45-50, the determinations use information about 
the control unit sets the threshold to be lower, when the control unit predicts that the state of the electric capacitor becomes the fully charged state, and the control unit lowers the threshold value. (Morisaki Col 10 lines 4-17, when charging power is predicted to increase, the target SOC is decreased in a preceding traveling section such that there is sufficient vacant capacity. Which shows threshold changes.)
	Morisaki does not teach: the control unit predicts whether or not a state of the electric capacitor becomes a fully charged state during the regenerative operation of the second rotating electric machine based on: a predicted change amount of potential energy of the hybrid vehicle based on the geographical information; and
the control unit sets the threshold to be lower, as the predicted change amount of the potential energy of the hybrid vehicle based on the geographical information is larger,
However, Ogawa teaches during downhill control the ECU converts potential energy of the vehicle to kinetic and then electrical energy (Col 8 lines 58-63). 
It would have been reasonable for a person having ordinary skill in the art before the effective filing date of the application to modify the regenerative method of Morisaki by incorporating the teachings of Ogawa such that potential energy at current and future situations are determined along with other the traveling situations. This information can then be used to predict the charge gained when traveling downhill or lost when traveling uphill, and the state of charge can be adjusted based on this information such that the discharge threshold is lower when more charging is predicted in the future. 
The motivation to do so is that, as acknowledged by Ogawa, this may allow for better controlled fuel efficiency, by more properly discharging the stored energy (Col 8 lines 64-67, Col 9 lines 1-2).
	
In regards to claim 7, Morisaki teaches the hybrid vehicle according to Claim 1, wherein: 
the electricity waste operation is performed by supplying the electric power generated during the regenerative operation of the second rotating electric machine to the first rotating electric machine and setting the internal combustion engine as a load of the first rotating electric machine operating as the electric motor; (Col 5 lines 25-30, when a traveling load is low and efficiency of engine is low, ECU 26 stops the engine and controls power such that only the motor generator 10 is providing.)
Morisaki does not teach:
the control unit sets an allowable value of a rotational speed of the internal combustion engine during the electricity waste operation to be higher as the travelling speed of the hybrid vehicle is higher.
However, Ogawa teaches determining a target engine speed to satisfy a demanded engine output (Col 13 lines 62-66). This is based on determining engine output, charge output, ring gear torque, and vehicle output beforehand, some of which are initially based off of vehicle speed (Fig 4, Col 12 lines 52-57). In this way an allowable engine speed is determined based at least in part upon the vehicle speed, which one of ordinary skill would have understood is higher as the vehicle speed is higher.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the regenerative method of Morisaki by incorporating the teachings of Ogawa such that an engine speed is determined at least partially based on vehicle speed and the target state of charge is adjustable based at least in part on this information, and when traveling at a higher speed, the allowable rotation speed is also higher.  
The motivation to do so is that, as acknowledged by Ogawa, this method improves the operation efficiency of the engine (Col 13 lines 65-66) which may mean better fuel efficiency and more appropriate torque outputs. As such, there would be a reasonable expectation of success and operability. 

In regards to claim 9, Morisaki teaches the hybrid vehicle according to Claim 1, further comprising 
the control unit lowers the threshold value when the restriction on the use of the brake is predicted during the regenerative operation of the second rotating electric machine. (Col 9 lines 45-50, traffic congestion situations may be predicted, which are situations in which braking is more necessary but may place the vehicle in a more dangerous position, perhaps due to following vehicles. Col 10 lines 4-17, ECU executes scheduling of SOC, discharging so that there is sufficient vacant capacity based on the prediction of the amount of charged or discharged power in a traveling situation ahead of the vehicle.)
Morisaki does not teach: 
	a mechanical brake configured to brake the hybrid vehicle, wherein 
wherein the control unit lowers the threshold value when the restriction on the use of the mechanical brake is predicted during the regenerative operation of the second rotating electric machine.
However, Ogawa teaches a brake operation amount sensor which represents the brake operation amount of the brake pedal (Col 6 lines 36-39). A brake pedal is a key component of a mechanical brake system. For the pedal to be functional, it must interact with a brake system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the vehicle of Morisaki by incorporating the teachings of Ogawa such that the brakes are mechanical and operated by a brake pedal connected to a brake operation amount sensor. Additionally, mechanical brakes are used conventionally in the art and one having ordinary skill in the art before the effective filing date would have thought to use them. 
The motivation to do so is that, as one or ordinary skill would know, the use of mechanical brakes are by far the most common type of brake used in vehicles, market forces make it impractical to 

In regards to claim 10, Morisaki teaches the hybrid vehicle according to Claim 1.
Morisaki does not teach:
wherein a lower limit is set to the threshold value set by the control unit.
However Ogawa teaches a minimum state of charge Smin and that when the remaining capacity is less than lower limit Smin, the control unit executes forced charging, such that remaining capacity becomes larger than Smin (Col 8 lines 4-9). The target SOC of Ogawa could not be below this state of charge minimum. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the target state of charge determination method of Morisaki by incorporating the teachings of Ogawa such that the target state of charge of the electricity storage device cannot be set below a lower limit minimum remaining capacity. 
The motivation to do so is that, as acknowledged by Ogawa, operating when the remaining capacity of the electricity storage device is below a certain value, the fuel efficiency of the vehicle deteriorates (Col 11 lines 65-67, Col 12 lines 1-2). Higher fuel efficiency is a key reason for regenerative driving processes. There would be a reasonable expectation of success and operability with the modification. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morisaki in view of Schwarz et al. (US 8437936, "Schwarz").
In regards to claim 6, Morisaki teaches the hybrid vehicle according to Claim 1, wherein: 
the control unit predicts whether or not a state of the electric capacitor becomes a fully charged state during the regenerative operation of the second rotating electric machine based on: the geographic information; the remaining capacity of the electric capacitor; (Col 10 lines 4-17, based on predicted traveling situation, when charging power is predicted to increase, the target SOC is decreased in a preceding traveling section such that there is sufficient vacant capacity). and 
Morisaki does not teach:
the control unit predicts whether or not a state of the electric capacitor becomes a fully charged state during the regenerative operation of the second rotating electric machine based on: a radius of curvature of the road on which the hybrid vehicle is scheduled to travel based on the geographic information; and the remaining capacity of the electric capacitor; and
the control unit sets the threshold value to be lower as the radius of curvature of the road on which the hybrid vehicle is scheduled to travel is smaller when the control unit predicts that the state of the electric capacitor becomes the fully charged state, and the control unit lowers the threshold value.
However, Schwarz teaches a system on a vehicle that can use road information to control the yaw rate of the vehicle by individually controlling the brakes of each wheel, in order to prevent slippage by checking the yaw rate of the vehicle (Schwarz Col 8 lines 57-67, Col 9 lines 1-10). Road information may include measurements and determinations of the curvature or radius of curvature of the road (Col 5 lines 29-35). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application by modifying the traveling situation prediction system and method of Morisaki by incorporating the teachings of Schwarz such that the traveling situation prediction system and method also predicts the curvature and radius of curvature of the road and that information is used to estimate and determine the braking of the vehicle and charging and discharging of the electricity 
The motivation to do so is that, as acknowledged by Schwarz, observing road curvature, yaw rate error, and controlling brakes individually allows for a reduction in skidding (Col 1 lines 16-17). This makes for an overall safer vehicle for both the driver and other vehicles and pedestrians. As such, there would be a reasonable expectation of success and operability. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogawa (US 9758153) teaches a hybrid vehicle with two motor generators, an electricity storage device, and a controller that controls charging and discharging of the electricity storage device, which can execute state of charge operations based on predicted road situations. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661